Case 9:18-cv-00124-TH-KFG Document 31 Filed 09/13/21 Page 1 of 2 PageID #: 1608



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

 DECOBIE DYWAIN DURDEN                             §

 VS.                                               §                 CIVIL ACTION NO. 9:18cv124

 DIRECTOR, TDCJ-CID                                §

                   MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                      JUDGE'S REPORT AND RECOMMENDATION

         Petitioner Decobie Dywain Durden, an inmate confined at the Ellis Unit, proceeding pro se,
 brought this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

 The Magistrate Judge recommends denying and dismissing the petition.

         The Court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

 evidence. No objections to the Report and Recommendation of United States Magistrate Judge were

 filed by the parties.

         Furthermore, petitioner is not entitled to the issuance of a certificate of appealability. An

 appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

 a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

 a certificate of appealability, like that for granting a certificate of probable cause to appeal under

 prior law, requires the movant to make a substantial showing of the denial of a federal constitutional

 right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328

 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial

 showing, the movant need not establish that he should prevail on the merits. Rather, he must

 demonstrate that the issues are subject to debate among jurists of reason, that a court could resolve

 the issues in a different manner, or that the questions presented are worthy of encouragement to

 proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate
Case 9:18-cv-00124-TH-KFG Document 31 Filed 09/13/21 Page 2 of 2 PageID #: 1609



 of appealability is resolved in favor of the movant, and the severity of the penalty may be considered

 in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied,

 531 U.S. 849 (2000).

        Here, petitioner has not shown that any of the issues raised by his claims are subject to debate

 among jurists of reason. The factual and legal questions advanced by petitioner are not novel and

 have been consistently resolved adversely to his position. In addition, the questions presented are

 not worthy of encouragement to proceed further. Therefore, petitioner has failed to make a sufficient

 showing to merit the issuance of a certificate of appealability. Accordingly, a certificate of

 appealability shall not be issued.
                                              ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

 and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered in this case

 in accordance with the Magistrate Judge's recommendations.

        SIGNED this the 13 day of September, 2021.




                                        ____________________________
                                        Thad Heartfield
                                        United States District Judge




                                                   2
